DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 0029, delete “circuit 309” and replace it with --circuit 310--.  Paragraph 0030, line 5 delete “215” and replace it with --315--; line 6 delete “201” and replace it with –301--; line 6 delete “203” and replace it with –305--.  Appropriate correction is required.
Claim Objections
Claims 23, 25 and 28 are objected to because of the following informalities:  Claim 25 is missing a period at the end of the claim.  Claim 23, line 6 delete “load” and replace it with --node--.  Claim 23 recites "passing energy from the AC source through a first DC-DC converter"; however, it is not clear how a DC-DC converter is able to receive an AC source. It is understood that the AC is first rectified before it is pass through the first DC-DC converter. Thus the claims needs clarification that the AC is rectified before passing through the DC-DC converter. Claim 28 recites similar features of a second input (AC) and configuring a second DC-DC converter to pass power from the second input.  Appropriate correction is required.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Claim 18 is allowable over the prior art of record, because the prior art of record does not disclose an energy blending device having a first input configured for receiving alternating current (AC), a second input configured for connection to solar panels, and an AC output, the energy blending device comprising: a rectifier receiving the first input, and coupled to power an energy blending node; the second input coupled directly to power the energy blending node; the blending node providing power through a DC-DC converter to a variable frequency motor drive (VFD) coupled to drive the AC output, a microcontroller coupled to control the DC-DC converter and VFD; the microcontroller being configured to receive inputs from sensors adapted to measure voltage, current, and frequency provided by the VFD, the microcontroller being configured to control voltage of the blending node, and the microcontroller being configured to start the VFD at reduced frequency and voltage, and to then increase frequency and voltage of the VFD to match power coupled through the VFD to available power on the first and second inputs.
Claim 20 is allowable over the prior art of record, because the prior art of record does not disclose an energy blending device having a first input configured for single phase alternating current (AC), a second input configured for connection to series connected solar panels, and an AC motor output, the energy blending device comprising: a rectifier coupled to receive the first input; a first DC-DC converter coupled to receive an output of the rectifier, and to power an energy blending node, the first DC-DC converter adapted to be controlled by a microcontroller to perform power factor 
	Claim 23 is allowable over the prior art of record, because the prior art of record does not disclose a method of combining energy from solar panels, an AC source, and an energy storage device to operate an AC electric motor comprising: passing energy from the solar panels to an energy blending node; passing energy from the AC source through a first DC-DC converter to the energy blending node; passing energy from the energy blending load through a variable frequency motor drive (VFD) to the AC motor load at a first frequency and voltage; detecting start of the AC motor load; and upon start of the AC motor load, passing energy from the energy blending node through the VFD to the AC motor at a second frequency and voltage, the second frequency and voltage being greater than the first frequency and voltage and dependent on power available from the solar panels.
	Claim 26 is allowable over the prior art of record, because the prior art of record does not disclose an energy blending device having a first input configured for receiving alternating current (AC), a second input configured for receiving direct current (DC) from a solar panel, and an AC output, the energy blending device comprising:

a rectifier receiving the first input, the rectifier coupled through a first DC-DC converter configured for power factor correction and having a DC output coupled to an energy blending node; a voltage of the energy blending node being regulated at a first voltage value by the first DC-DC converter, the first voltage value determined by a microcontroller; a second DC-DC converter coupled to transfer power from the second input to the energy blending node while maintaining the second input at a maximum power point of any solar panels coupled to the second input; and a variable frequency motor drive (VFD) coupled to receive power from the energy blending node; wherein, when the second input provides sufficient power for the VFD, the microcontroller adjusts the second DC-DC converter to regulate the blending node voltage at a second voltage level higher than first voltage level.
	Claim 28 is allowable over the prior art of record, because the prior art of record does not disclose a method of providing alternating current (AC) power to an AC motor comprising: reading a blending node voltage (VBlend), a photovoltaic panel voltage (VPV) on a first input, and a first DC-DC converter current (Iin), the first DC-DC converter coupled to the first input; applying power through a variable frequency motor drive (VFD) at a first frequency and a first voltage to the AC motor; determining if power is available at a second input, and if power is available at the second input configuring a second DC-DC converter coupled to pass power from the second input to the blending node and to regulate VBlend at a voltage value X, then increasing frequency and voltage provided by the VFD to the AC motor to a maximum frequency and voltage; and, if no power is available at the second input, then adjusting frequency and voltage 
		Claim 29 is allowable over the prior art of record, because the prior art of record does not disclose an energy blending device having a first input configured for receiving alternating current (AC), a second input configured for receiving direct current (DC) from a solar panel, and an AC output, the energy blending device comprising: a rectifier receiving the first input, the rectifier coupled through a first DC-DC converter configured for power factor correction and having a DC output coupled to an energy blending node; a voltage of the energy blending node being regulated by the first DC-DC converter at a value determined by a microcontroller; the voltage of the energy blending node determined by the microcontroller to match a maximum power voltage of any solar PV panels coupled to the first input; and a variable frequency motor drive (VFD) coupled to receive power from the energy blending node through a second DC-DC converter; wherein the microcontroller is coupled to the second DC-DC converter and adapted to control the second DC-DC converter to regulate an input voltage for the VFD.

Conclusion
This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS AMAYA/Primary Examiner, Art Unit 2836